Appeal from a judgment of the Niagara County Court (Amy J. Fricano, J.), rendered March 26, 1996. The judgment convicted defendant, upon a jury verdict, of manslaughter in the first degree and criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of manslaughter in the first degree (Penal Law § 125.20 [1]) and criminal possession of a weapon in the second degree (§ 265.03 [2]). Contrary to the contention of defendant, the verdict is not against the weight of the evidence on the issue of his identity as the shooter (see People v Robinson, 5 AD3d 1077, 1078 [2004], lv denied 2 NY3d 805 [2004]; People v Owens, 275 AD2d 905, 906 [2000], lv denied 95 NY2d 937 [2000]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Also contrary to the contention of defendant, he received meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]; People v Laraby, 4 AD3d 749, 750 [2004], lv denied 2 NY3d 802 [2004]). Present — Hurlbutt, J.P, Kehoe, Gorski, Pine and Hayes, JJ.